Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered September 10, 1993, convicting her of attempted criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence. By decision and order dated October 31, 1994, this Court modified the judgment by vacating the sentence imposed (People v Brown, 208 AD2d 941). By order dated July 2, 1996, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for a determination of the remaining issue (People v Brown, 88 NY2d 944).
Ordered that the judgment is affirmed.
The defendant contends for the first time on appeal that because her factual recitation at the plea allocution presented a possible agency defense, the court should not have accepted the plea without a further inquiry on this matter. Since the defendant did not move to withdraw her plea of guilty or move to vacate the judgment of conviction, this issue is not preserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636).
In any event, upon our review of the minutes of the plea proceedings, we conclude that an agency defense was not suggested by the defendant’s factual allocution (see, People v Collier, 216 AD2d 406). Rosenblatt, J. P., Sullivan, Altman and Friedmann, JJ., concur.